Citation Nr: 1314371	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  10-34 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for immunoglobulin A (IgA) nephropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  A hearing before the Acting Veterans Law Judge was held at the RO in April 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is as likely as not that the Veteran's IgA nephropathy began during service.  


CONCLUSION OF LAW

The criteria for service connection of IgA nephropathy have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran was discharged from active duty in December 2004 after more than 20 years active service.  In approximately 2008, the Veteran was diagnosed with IgA nephropathy.   The Veteran contends the disease initially manifested years earlier during his military service, as early as October 1998 when he was treated for kidney stones after presenting for treatment with histories of blood in urine, flank pain, and dark and foamy urine.

The evidentiary record includes a number of medical opinions.  In an April 2010 letter, Dr. M. reported that he had reviewed documentation which showed that the Veteran had significant proteinuria and microscopic hematuria when he was treated for kidney stones in October 1998 and that such findings can be consistent with IgA nephropathy.  In an August 2010 letter, Dr. M. explained that although microscopic hematuria can be seen in cases of nephrolithiasis (kidney stones), proteinuria is not a common finding; he felt that a repeat urinalysis should have been performed to see whether there had been any resolution of his proteinuria in 1998.  He noted that the Veteran reported dark and foamy urine in 1998 which could be indicative of underlying IgA nephropathy.  He added that although nephrolithiasis is not a cause of IgA nephropathy, the two diseases can coexist, and he opined that the Veteran's IgA nephropathy may have been present in service.  

In an April 2011 letter, Dr. C. indicated that IgA nephropathy is a slow disease process and based on renal biopsy findings, it was likely that the Veteran's IgA nephropathy had been in existence for many years.  The doctor did not define "many years." 

An August 2011 VA opinion acknowledged that back or flank pain with dark and bloody urine are symptoms of kidney stones and IgA; the physician noted that the amount of protein in the urine can be helpful in differentiating the two conditions.  The VA physician indicated that he suspected the Veteran likely had IgA nephropathy in the mid-1990s (while in service).  Nevertheless, the examiner found it less likely than not that the IgA nephropathy was incurred in service because there was no evidence to show it existed during service.

The August 2011 VA opinion appears to acknowledge the possibility that the Veteran's IgA nephropathy began as early as the 1990s, but provided a negative etiological opinion based solely on the date of the biopsy confirming a diagnosis.  Essentially, the physician found that service connection was not warranted because the tests needed to identify or rule out the presence of the IgA nephropathy were not conducted while the Veteran was in service.  

In 2013, VA obtained an opinion from a Veterans Health Administration (VHA) specialist to clarify whether the IgA nephropathy began during service or was causally related to service.  After review of the record, the specialist, a nephrologist, opined that there was a 50 percent probability that the IgA nephropathy either began during or was otherwise etiologically related to service.  See March 2013 VHA addendum.  The specialist indicated that IgA nephropathy and nephrolithiasis can each present with hematuria and proteinuria, proteinuria can be mild in the early stage of IgA nephropathy, and IgA nephropathy can run a slowly progressive course.  The specialist noted that although a urinalysis was done in 1998, there was no follow-up urinalysis or analysis of renal function.  In the absence of such follow-up, the specialist found it unclear whether the IgA nephropathy had manifested as microscopic hematuria and proteinuria with preserved renal function or progressive renal disease during service.  However, based on the evidence of record the specialist found it as likely as not (i.e. 50 percent probability) that the IgA nephropathy began during the Veteran's active service.  See February 2013 VHA opinion.  

Service connection is warranted for IgA nephropathy.  The Board acknowledges that IgA nephropathy was not shown by medical testing until 2008.  The record does not include any medical findings disproving the existence of IgA nephropathy prior to 2008, however, and in light of the evidence that IgA nephropathy can coexist with nephrolithiasis and the medical professionals' determinations that it was "suspected" and "as likely as not" that the IgA nephropathy existed during service, the Board finds the evidence is in equipoise as to whether the IgA nephropathy began during service.  In such circumstances, the benefit of the doubt goes to the Veteran; consequently, the claim is granted.  38 U.S.C.A. § 5107(b).

VA has a duty to notify and assist claimants for benefits.  The decision above grants service connection.  As such, there is no further need to discuss compliance with the duties to notify and assist.  


ORDER

Service connection for IgA nephropathy is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


